In the

    United States Court of Appeals
                 For the Seventh Circuit
No. 13-3826

TROY MARTIN,
                                                Petitioner-Appellant,

                                  v.


UNITED STATES OF AMERICA,
                                                Respondent-Appellee.

         Appeal from the United States District Court for the
           Northern District of Illinois, Eastern Division.
           No. 13 C 1997 — Rebecca R. Pallmeyer, Judge.


       ARGUED MAY 20, 2015 — DECIDED JUNE 12, 2015


   Before BAUER, FLAUM, and HAMILTON, Circuit Judges.
    BAUER, Circuit Judge. Troy Martin was sentenced to life
imprisonment after a jury found him guilty of a large-scale
drug distribution conspiracy. He appealed his conviction and
we affirmed, but remanded for the limited purpose of consid-
ering, in light of Kimbrough v. United States, 552 U.S. 85 (2007),
whether the district court would be inclined to impose a lesser
sentence. United States v. Martin, 618 F.3d 705 (7th Cir. 2010).
The district court declined to alter Martin’s sentence on
2                                                   No. 13-3826

remand, and we subsequently affirmed. Martin then filed a
petition for collateral relief under 28 U.S.C. § 2255, contending
that his trial counsel was constitutionally ineffective with
respect to the plea bargaining process. The district court denied
his petition without holding an evidentiary hearing, but
granted a certificate of appealability on the question of whether
Martin’s conclusory assertion that he would have accepted a
plea agreement, standing alone, is sufficient to trigger the need
for such a hearing. Given the record in this case, we hold that
the district court did not need to conduct an evidentiary
hearing. Accordingly, we affirm.
                     I. BACKGROUND
    The facts giving rise to this petition show that Martin
founded a street gang known as the “Mafia Insane Vice Lords”
or “Mafia Insanes,” while serving a twenty-year stint behind
bars in state prison for murder. After he was released on parole
in 1998, Martin returned to the streets. Known as “King Troy”
to his subordinates within the Mafia Insanes, Martin coordi-
nated and directed a sprawling narcotics distribution network
on the west side of Chicago, Illinois. Eventually, the govern-
ment began using the procedures described in Title III of the
Omnibus Crime Control and Safe Streets Act of 1968, see 18
U.S.C. §§ 2510–22, to intercept wire communications of Mafia
Insanes members believed to be involved in the drug traffick-
ing network. Martin’s phone was targeted from February 2003
to September 2003.
   On September 8, 2004, a grand jury returned an indictment
charging Martin, along with other high-ranking Mafia Insanes
members, with conspiracy to possess and distribute cocaine in
No. 13-3826                                                    3

violation of 21 U.S.C. § 846. The indictment also charged
Martin with eighteen counts of using a telephone to facilitate
the narcotics conspiracy in violation of 21 U.S.C. § 843(b).
Martin proceeded to trial on the charges.
   At trial, 160 incriminating recordings of calls from Martin’s
wiretapped phone, and transcripts of these calls, were admit-
ted into evidence. Martin’s defense at trial was that, although
he may have been the leader of the Mafia Insanes, he was not
the leader of a narcotics conspiracy, he had forbidden gang
members from trafficking drugs, and that the government’s
evidence to the contrary was too unreliable to support a
conviction. At the end of trial, the jury found Martin guilty,
and the district court sentenced him to life imprisonment.
    Martin filed a petition for collateral relief under 28 U.S.C.
§ 2255, contending that his trial counsel was constitutionally
ineffective on a number of grounds. Since the only ground
relevant to this appeal concerns counsel’s assistance during the
plea negotiations process, we focus our attention there. In his
memorandum in support of his § 2255 petition, Martin states
that “[c]ounsel’s failure to investigate the facts and relevant
law in [his] case caused counsel to give [him] extremely bad
and prejudicial advice regarding a thirty (30) year plea offer by
the [g]overnment.” Had he been “better informed with regard
to the facts and law relevant to his case,” Martin claims that
“he would have accepted the [g]overnment’s 30-year plea offer
instead of risking a trial in which he was found guilty and,
ultimately, being sentenced to LIFE imprisonment.” According
to Martin, “he was prepared to accept the 30-year plea agree-
ment when offered,” but “ultimately rejected the plea on the
basis of counsel’s flawed advice.”
4                                                    No. 13-3826

    Based on the foregoing statements, the district court held
that Martin had not presented evidence that his attorney was
ineffective with respect to the plea negotiation process. In so
holding, the court determined that “nothing in the record,
apart from Martin’s assertions, supports a finding that the
government offered him a 30-year plea deal,” and even
“assuming that such an offer was made at some point, Martin
has not established that his attorney was ineffective in allegedly
advising him to reject it.” Nevertheless, the district court
granted a certificate of appealability on the question of whether
Martin’s conclusory assertion that he would have accepted a
plea agreement, standing alone, is sufficient to trigger the need
for an evidentiary hearing on the issue.
                       II. DISCUSSION
    When reviewing the denial of a federal prisoner’s § 2255
petition, we review the district court’s legal conclusions
de novo, its factual findings for clear error, and its decision to
forgo holding an evidentiary hearing for abuse of discretion.
Osagiede v. United States, 543 F.3d 399, 408 (7th Cir. 2008).
Because an error of law is, by definition, an abuse of discretion,
United States v. Beltran, 457 F.3d 695, 702 (7th Cir. 2006), any
error of law in dismissing Martin’s petition without an
evidentiary hearing would constitute an abuse of discretion.
   It is well-established that a district court need not grant an
evidentiary hearing in all § 2255 cases. Such a hearing is not
required if “the motion and the files and records of the case
conclusively show that the prisoner is entitled to no relief.” 28
U.S.C. § 2255; see also Menzer v. United States, 200 F.3d 1000,
1006 (7th Cir. 2000). In addition, a hearing is not necessary if
No. 13-3826                                                      5

the petitioner makes allegations that are “vague, conclusory, or
palpably incredible,” rather than “detailed and specific.” Kafo
v. United States, 467 F.3d 1063, 1067 (7th Cir. 2006). A district
court, however, must grant an evidentiary hearing if the
petitioner “alleges facts that, if proven, would entitle him to
relief.” Id. (citation and internal quotation marks omitted); Stoia
v. United States, 22 F.3d 766, 768 (7th Cir. 1994).
    Martin alleges that trial counsel’s failure to investigate the
facts and law relevant to his case caused counsel to give him
“extremely bad and prejudicial advice” regarding a 30-year
plea offer by the government. But for counsel’s “flawed
advice,” Martin alleges that he would have accepted the
government’s offer. On appeal, Martin contends that these
allegations are sufficient, as a matter of law, to require the
district court to hold an evidentiary hearing.
    The Sixth Amendment right to effective assistance of
counsel extends to the plea bargaining process. Lafler v. Cooper,
132 S. Ct. 1376, 1384 (2012). To prevail on an ineffective
assistance of counsel claim, Martin must satisfy the familiar
two-part test articulated in Strickland v. Washington, 466 U.S.
668 (1984). First, Martin “must show that counsel’s representa-
tion fell below an objective standard of reasonableness,”
Strickland, 466 U.S. at 688, and second, that “there is a reason-
able probability that, but for counsel’s unprofessional errors,
the result of the proceeding would have been different,” id. at
694. As we shall see, we need not reach Strickland’s two-part
test because Martin’s petition suffers from a preliminary
infirmity that is fatal to his appeal.
6                                                    No. 13-3826

    As the district court noted, Martin’s case presents circum-
stances nearly identical to those that we considered in Gallo-
Vasquez v. United States, 402 F.3d 793 (7th Cir. 2005). In Gallo-
Vasquez, we held that the district court did not err in dismissing
the petitioner’s § 2255 petition without conducting a hearing
where, “aside from the allegation contained in [petitioner’s]
motion, there [was] no evidence that the government offered
petitioner a deal.” Id. at 798. In the case at bar, as in Gallo-
Vasquez, nothing in the record, apart from Martin’s assertions,
supports a finding that the government offered him a plea
agreement. Martin “does not attach a copy of the proposed
agreement, state when or by whom the offer was made, or give
any details other than to assert that it contemplated a [more
favorable] sentence” than the sentence he ultimately received
after risking trial. Id. Standing alone, Martin’s conclusory
reference to the “[g]overnment’s 30-year plea offer” does not
satisfy his burden of providing detailed and specific factual
allegations. See id.
    Martin attempts to distinguish Gallo-Vasquez, contending it
did not turn on the petitioner’s failure to present evidence
indicating that the government offered a plea agreement.
According to Martin, Gallo-Vasquez was decided solely on
Strickland’s prejudice prong. For this assertion he relies on our
statement in Gallo-Vasquez that “[e]ven if [petitioner] could
show that he was offered a bargain and advised to reject it, the
record reflects that he would not have been prejudiced by the
advice.” Id. We do not agree with Martin’s limited reading of
Gallo-Vasquez. Rather, in Gallo-Vasquez we articulated alterna-
tive holdings, each of which constituted an adequate and
independent ground for affirming the district court’s denial of
No. 13-3826                                                     7

petitioner’s § 2255 petition without holding an evidentiary
hearing.
    A claim of ineffective assistance of counsel with respect to
the plea negotiation process presupposes the existence of a
plea agreement. Before requiring the district court to reopen a
petitioner’s case, Gallo-Vasquez sensibly requires some threshold
showing of the evidentiary basis, beyond mere conclusory
allegations, that supports a finding that the government in fact
offered a plea deal. This preliminary burden is not meant to be
onerous. It may be satisfied in a number of ways—a copy of
the proposed agreement, correspondence concerning the plea,
an affidavit from counsel, a statement as to when or by whom
the offer was made, a detailed account of the material terms of
the plea agreement, an entry on the docket setting a date for
change of plea, etc. Because Martin has failed to present any
evidence, apart from his vague and conclusory allegations,
showing that the government in fact offered a 30-year plea
agreement, we hold that the district court did not abuse its
discretion in summarily dismissing his petition.
    Lastly, going forward, we beseech the government to state
on the record, prior to trial, whether or not a plea agreement has
been extended to a defendant. This practice would readily clear
up uncertainties that may arise later in post-conviction
proceedings, such as this one.
                     III. CONCLUSION
   For all of the aforementioned reasons, the district court’s
dismissal of Martin’s petition for collateral relief is AFFIRMED.